EXHIBIT 10.42

 

BOYD GAMING CORPORATION

DEFERRED COMPENSATION PLAN

 

Amendment Number 3 to Amended and Restated Plan

 

WHEREAS, Boyd Gaming Corporation (“Employer”) maintains the Boyd Gaming
Corporation Deferred Compensation Plan for the Board of Directors and Key
Employees (“Plan”); and

 

WHEREAS, the Employer has reserved to itself the right to amend the Plan at any
time it deems necessary or desirable; and

 

WHEREAS, the Employer desires to amend the Plan to incorporate certain
provisions relating to transfers between the Plan and the Borgata deferred
compensation plan.

 

NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2003, as
follows:

 

  1. The definition of “Termination of Service” appearing in Article 2 of the
Plan is restated in its entirety to read as follows:

 

“‘Termination of Service’ shall mean severance of the Participant’s services for
the Employer for any reason, including retirement; provided, however, that a
Participant’s transfer of employment to the Borgata or to an affiliated company
covered by the Borgata Plan shall not constitute a Termination of Service for
purposes of the Plan.”

 

  2. Article 2 of the Plan is amended by the addition of the following two
definitions:

 

“‘Borgata Plan’ means the Marina District Development Company, LLC Deferred
Compensation Plan for Key Employees.”

 

“‘Transferred Eligible Employee’ means a participant in the Borgata Plan whose
employment is transferred to the Employer and who is an Eligible Employee for
purposes of the Plan.”

 

  3. Article 3 of the Plan is amended by the addition of the following Section
3.12:

 

“3.12 Notwithstanding any contrary provision herein, if a Transferred Eligible
Employee is selected to participate in the Plan, (1) his aggregate account
balance in the Borgata Plan shall automatically be transferred to the Plan; (2)
his deferral and distribution elections under the Borgata Plan shall continue in
effect under the Plan, except as may otherwise be permitted by the terms of the
Plan; and (3) any such transferred amounts shall thereafter be subject to all of
the terms and conditions of the Plan.”



--------------------------------------------------------------------------------

  4. Article 4 of the Plan is amended by the addition of the following Section
4.7:

 

“4.7 In the event a Participant’s employment is transferred from the Employer to
the Borgata (or to an affiliated company covered by the Borgata Plan), his
aggregate account balance in the Plan shall automatically be transferred to the
Borgata Plan and shall thereafter be subject to its terms and conditions.
Following any such transfer, no additional amounts shall be credited to such
Participant under the Plan unless he shall subsequently return to covered
employment as an Eligible Employee.”

 

Except as otherwise provided in this Amendment Number 4 to the Amended and
Restated Plan, the Plan is hereby ratified and confirmed in all respects.

 

EXECUTED this 20 day of November, 2003.

 

BOYD GAMING CORPORATION, a Nevada Corporation By:  

/s/    DONALD D. SNYDER

--------------------------------------------------------------------------------

Name:   Donald D. Snyder Its:   President